DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claim 1 has been amended. Claim 2 has been cancelled. Claims 1 & 3-13 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 


Claims 1, 3-5, 8 & 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shigeta (US 4,105,528 A) in view of Khodabakhsh (US 2010/0175941 A1).
Regarding claims 1 & 4-5, Shigeta teaches a spiral magnetic water decomposer (10) comprising a body with an inlet and an outlet, two spirally configured electrodes (36), two permanent magnets (32, 34) arranged such that the magnetic field lines pass thru the space in between spirally configured electrodes, and an electronic power supply circuit, wherein the two permanent magnets are located at the inlet and outlet of the spiral magnetic water decomposer (Figs. 1-2; col.1, L.24 – col.3, L.60; claim 1). However, Shigeta is silent as the electronic power supply circuit generating an AC sinusoidal electromagnetic signal with constant frequency and amplitude that is fed to the spirally configured electrodes, wherein the signal has a DC component with a zero mean value, and wherein the frequency of the AC sinusoidal electromagnetic signal is in the UHF region.	  							Khodabakhsh teaches a system for the production of hydrogen using an electrolysis device and a generator for producing an electrical signal to power the electrolysis device, wherein the generator can generate an AC sinusoidal electromagnetic signal with constant frequency and amplitude that is fed to electrodes of the electrolysis device, wherein the signal has a DC component with a zero mean value in view of the AC sinusoidal signal, wherein the frequency of the AC sinusoidal electromagnetic signal is in the UHF region ([0022]-[0026], [0038]-[0042] & [0050]).											It would have been obvious to one of ordinary skill in the art, at the time of the present invention, to use an AC sinusoidal electromagnetic signal, as described by Khodabakhsh above, 
Regarding claim 3, Shigeta as modified by Khodabakhsh teaches the spiral magnetic water decomposer of claim 1. Khodabakhsh further teaches the AC sinusoidal electromagnetic with constant frequency and amplitude comprising higher harmonic frequencies including a third harmonic frequency ([0041]).
Regarding claim 8, Shigeta as modified by Khodabakhsh teaches the spiral magnetic water decomposer of claim 1 and a combined magnetohydrodynamic and electrochemical method for producing hydrogen using the spiral magnetic water decomposer of claim 1, wherein water is fed into the spiral magnetic water decomposer via the inlet and the spirally configured electrodes are submerged under the water surface (Figs. 1-3).
Regarding claim 13, Shigeta as modified by Khodabakhsh teaches the spiral magnetic water decomposer of claim 1. Shigeta further teaches the magnetic lines being orthogonal to the axis of the cell (col.2, L.34-42). Thus, the spiral electrodes remain unaffected by the magnetic field lines and only the space between the spiral electrodes is affected by the magnetic field lines.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shigeta (US 4,105,528 A) in view of Khodabakhsh (US 2010/0175941 A1) and further evidenced by McNeil (US 2007/0001462 A1).
Regarding claim 6, Shigeta as modified by Khodabakhsh teaches the spiral magnetic water decomposer of claim 1, wherein the permanent magnets are ring-shaped/annular but does not explicitly teach the permanent magnets being toroidal permanent magnets.			However, one ordinary skill in the art readily understands that the permanent magnets discussed by Shigeta above constitute toroidal permanent magnets because	 an annular magnet or annular electromagnet coil is known to produce a toroidal magnetic field as evidenced by McNeil (Abstract; [0059]). Thus, the ring-shaped permanent magnets of Shigeta can correspondingly be considered toroidal permanent magnets.

Claims 7, 9-10 & 12 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shigeta (US 4,105,528 A) and Khodabakhsh (US 2010/0175941 A1), as applied to claims 1-6, 8 & 13 above, and further in view of Brown (US 2007/0163877 A1).
Regarding claim 7, Shigeta as modified by Khodabakhsh teaches the spiral magnetic water decomposer of claim 1 but is silent as to the permanent magnets being neodymium permanent magnets.												Brown teaches an electrolysis device for splitting water into hydrogen and oxygen including a magnetic component such as neodymium permanent magnets ([0022]-[0026]).		It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use neodymium permanents magnets in the spiral magnetic decomposer of modified Shigeta in order to provide a high flux density or low induction as taught by Brown ([0026]).
Regarding claims 9-10, Shigeta as modified by Khodabakhsh teaches a method of producing hydrogen using the method of claim 8 but is silent as to the water having a conductivity below 0.1 µS/cm (claim 9) and a conductivity of 0.05 µS/cm (claim 10).			Brown teaches an electrolysis device for splitting water into hydrogen and oxygen including a permanent magnet including a rare-earth material, wherein water having little to no electrolyte (i.e little to no conductivity) is used in the electrolysis device to produce hydrogen ([0047]). In the case where pure water is used, it is noted that the conductivity is substantially close to 0 µS/cm. 											It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to feed water having little to no conductivity because permanent magnets are used, essentially, as a substitute for some or all of the electrolyte normally used in conventional electrolysis due to the electron force of the permanent magnet creating a current through which electrons are transferred in the pure water as taught by Brown ([0047]). Brown further notes that permanent magnets are now available in strengths to provide sufficient current conducting capability to achieve commercially useful production rates of hydrogen without requiring any energy input for their operation ([0047]).
Regarding claim 12, Shigeta as modified by Khodabakhsh, Brown and evidenced by McNeil teaches the spiral magnetic water decomposer of claim 1, wherein the permanent magnets are two neodymium permanent toroidal magnets but is silent as to the plurality of permanent magnets being four neodymium magnetic toroid segments located to avoid direct contact with water.												However, the courts have previously held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04 VI (B). As In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device)”. See MPEP 2144.04 VI (C). Thus, barring any evidence of criticality for the claimed arrangement of the plurality of permanent magnets such as to avoid direct contact with water, the claim is held to be an obvious matter of design choice.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shigeta (US 4,105,528 A) and Khodabakhsh (US 2010/0175941 A1), as applied to claims 1-6, 8 & 13 above, and further in view of McNeil (US 2007/0001462 A1).
Regarding claim 11, Shigeta as modified by Khodabakhsh teaches a method of producing hydrogen using the method of claim 8 but is silent as to a method of electric power generation leveraging a hydrogen power cell, wherein the hydrogen is produced using the method of claim 8.														McNeil teaches a method for electric power generation, wherein water is decomposed to hydrogen and oxygen in an electrolysis device and the resulting hydrogen is used as a reactant of a hydrogen power cell (i.e fuel cell) to produce electricity (Abstract).				It would have been obvious to one of ordinary skill in the art, at the time of the invention, .

Response to Arguments
Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive. In response to applicant’s arguments that Khodabakhsh does not fairly teach or suggest the frequency of the AC sinusoidal electromagnetic signal being in the UHF region, the examiner respectfully disagrees.										Specifically, applicant argues that “Khodabakhsh does not disclose or suggest that the waveform is sinusoidal; i.e. an AC waveform”. However, contrary to applicant’s assertions and as cited in the rejection of claim 1 above, Khodabakhsh teaches a high voltage waveform 226 comprising an AC pulse with a peak to peak voltage of 1,500 V at ultrahigh frequencies of 2.9 GHz, 3.8 GHz, or 4.7 GHz ([0040] & [0042]). In particular, the use of a high voltage waveform in the electrolysis device may provide a brief burst of voltage that serves to cleanse the electrolysis device's electrodes of built up ions, which increase the resistance of the electrolysis liquid or degas the electrolysis fluid by cleansing the electrodes of aqueous dissolved hydrogen and oxygen molecules ([0042]). Thus, Khodabakhsh teaches an AC sinusoidal electromagnetic signal whose frequency is in the UHF region as instantly claimed in claim 1. In response to applicant’s arguments that Khodabakhsh discloses a power supply that produces square waveforms, it is noted that such waveforms correspond specifically to output waveform 220 which is different from the high voltage waveform 226 described above ([0040]). As to applicant’s arguments that Khodabakhsh’s high voltage pulse is followed by ringing, it is noted not an AC pulse which would have peaks of +750V and -750V for a peak to peak voltage of 1,500 V ([0042]). Furthermore, when the high voltage waveform has a frequency in the UHF region, the production of hydrogen in the electrolysis device can be facilitated by charging the electrolysis device's electrodes briefly in such a way to eliminate excess dissolved ions in the electrolysis liquid, thus increasing the device efficiency ([0050]). While the high voltage waveform has an effect of improving the efficiency of the electrolysis device, the production of hydrogen by the electrolysis can be maintained by the output waveform 220 which can be square, triangular or sinusoidal ([0038]-[0041]).										Thus, in view of the foregoing, claims 1 & 3-10 stand rejected.   

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727